DISSENTING OPINION
MaNSer, J.
With the statement of legal principles contained in the majority opinion, I agree. In undertaking to apply these principles, my mind is compelled to a different conclusion.
The contention of the plaintiff is that the school district created by the act, though technically a separate corporation, is only an agency of the town of Brunswick, and when such district incurs or seeks to incur a debt, the Court ought to look behind fiction to see what the real fact is. This is conceded to be the correct rule and principle, although the majority opinion properly points out that, “Courts may not, absent express constitutional limitations, entirely deny the power of the legislature to create, wholly or partly, in town or city limits, different public corporate bodies, and to make clear that their debts are to be regarded as those of independent corporations.”
Another fundamental principle enunciated is that two authorities can not exercise power in the same area, over the same subject, at the same time, although municipal corporations organized for *426different purposes may include the same territory, as a city or a county, or a school district.
An analytical examination of the act shows that it makes little attempt to give to the district the similitude of corporeal entity other than that of the town itself.
It is stated in the majority opinion that “a purpose of the act incorporating the Brunswick district is that of maintaining a secondary school. Territory of district and town being alike will necessarily be for the benefit of the inhabitants of said town. The case is not presented in the phase of leasing the schoolhouse to the town; nor does it involve how money may be had for paying teachers, the act being silent on the topic. Teachers might be paid otherwise than by taxes.”
I am convinced that it is not a purpose of the act that the district should maintain a secondary school.
Sec. 1 provides: “Subject to the provisions of section 7 hereof, the inhabitants and territory within the town of Brunswick are hereby created a body politic and corporate under the name of Brunswick School District for the purpose of acquiring property within the said town for school purposes; erecting, enlarging, repairing, equipping and maintaining on said property a school building; and for the purpose of maintaining a secondary school, with the right to lease or let said property to said town; all for the benefit of the inhabitants of said town.”
It is significant to note that the clause upon which emphasis is placed and which is set out separately and distinctly, reads: “And for the purpose of maintaining a secondary school, with the right to lease or let said property to said town.” The entire act discloses that the real purpose and the actual grant of power is for the erection and maintenance of a physical structure to be turned over to the town for its use. There is no provision for employment or payment of teachers by the trustees or of any of the usual and necessary incidents connected with the education of youth. It seems hardly an answer to say that the act being silent on the subject of payment of these expenses, the legislature may have intended that in a free public high school for the benefit of all children of eligible age and scholastic attainments in the town of Brunswick the teachers would be paid otherwise than through taxation.
*427Taken in connection with the other positive provisions of the act, the meaning of the particular clause is clearly shown by reversing the order of the phrases, as follows: “And with the right to lease or let said property to said town for the purpose of maintaining a secondary school.”
The district is authorized and indeed is limited to the leasing of the property to the municipality alone, thus enabling the municipality to maintain a secondary school.
The record as presented admits that the town itself by reason of present indebtedness is constitutionally prohibited from borrowing the necessary funds for the building of the school. The charter of the district gives it authority to incur such indebtedness. Is it in fact doing so simply as an agency of the town of Brunswick?
Examination discloses that the town surrenders no function or duty with respect to secondary education, and the district assumes none except the actual building of a school structure and the procurement of funds for the purpose.
Territory of the district and town is coincident. Trustees are elected by the legal voters of the town. The result of the election is declared by the municipal officers. The term of office of the trustees expires at the end of successive municipal years. No trustee is entitled to compensation except the treasurer and his salary is fixed, not by the trustees, but by the board of selectmen of Brunswick. The trustees must make yearly reports to be filed with the municipal officers of the town. After providing for a bond issue come sections of the act relating to the retirement of such bonds. Each year the trustees compute the amount needed and certify the same to the assessors of the town. A tax sufficient to cover the amount is then assessed and committed to the town collector who is given all the powers provided by the general law for the enforcement of collection.
Finally there is a mandatory provision that when the school building has been paid for, the district shall automatically cease to function, the president and treasurer must execute a deed of the property to the town, and all money in the treasury goes to the town treasurer.
The town is undertaking to purchase a school building and to pay for it on the installment plan. It becomes obligated to raise *428money by taxation to pay a present debt which is can not lawfully incur.
Taken all together, the case appears to warrant the conclusion reached by Chief Justice Peters in Reynolds v. Waterville, 92 Me., 292: “The commission as created by the act was naked of all authority excepting in just one respect, and that was as a formal medium through which the city could secure to the bondholders its debt.”
Barnes, J., joins in dissent.